Citation Nr: 0613953	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-39 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.		
		

2.  Entitlement to service connection for a claimed hearing 
loss.	
	

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

	
WITNESS AT HEARING ON APPEAL

The Veteran	



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), finding that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for hearing loss.

In April 2005, a decision review officer issued a 
supplemental statement of the case that appeared to consider 
the claim on the merits without considering whether new and 
material evidence had been submitted.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will first 
determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for hearing loss.

In April 2005, the veteran was granted service connection for 
tinnitus at a ten percent rating.  This is a full grant of 
the claim for service connection for that disability.

The veteran did not report for a video conference hearing 
scheduled in October 2005.  His hearing request is deemed 
withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2005).




      FINDINGS OF FACT

1.  In a February 2000 decision, the RO denied the veteran 
entitlement to service connection for hearing loss.  The 
veteran did not perfect an appeal of this decision by 
submitting a timely substantive appeal following issuance of 
a statement of the case, and the appeal was closed by the RO.

2.  The veteran submitted a request to reopen the claim in 
November 2003, over two years after the August 2001 statement 
of the case.

3.  Evidence submitted since the February 2000 decision, 
including medical records documenting hearing loss of VA 
purposes and the opinion of a VA examiner that hearing loss 
as likely as not is related to service, relates to previously 
unestablished elements necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.

4.  The current hearing loss is shown as likely as not to be 
due to noise exposure during the veteran's period of active 
service.  



CONCLUSIONS OF LAW

1.  The February 2000 rating decision is final; evidence 
received since February 2000 is new and material, and the 
veteran's claim is reopened. 38 U.S.C.A. § 1110, 1151 (West 
2002); 38 C.F.R. §§  3.105(a), 3.156(a); 3.306(a), 20.302(a) 
(2005).

2.  The veteran's hearing loss disability is due to disease 
or injury that was incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  

Entitlement to service connection for hearing loss was denied 
in February 2000.  The veteran was notified of this decision 
in a letter dated the same month, and provided with his 
appellate rights.

In February 2000, the RO denied the veteran's claim for 
service connection on the basis that it was not well grounded 
inasmuch as there was no competent evidence linking a current 
hearing loss to service.

In September 2000, the veteran filed a notice of 
disagreement.  In August 2001, the RO provided the veteran 
with the statement of the case which further explained his 
need to submit a timely substantive appeal to perfect the 
appeal. 

No response was received from the veteran until November 
2003, when he requested that his claim be reconsidered.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 20.302(b).

The veteran was notified in a December 2003 letter that his 
substantive appeal was not timely.  The claim was therefore 
to be treated as a reopened claim which required new and 
material evidence. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  As the veteran did not submit a timely substantive 
appeal of the February 2000 rating decision, this decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The provisions of the VCAA provided for readjudication of 
claims that were finally denied as not well grounded between 
July 14, 1999 and November 9, 2000, without the need for new 
and material evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 
114 Stat. 2099.  This provision is inapplicable here because 
the veteran's claim became final after expiration of the one 
year appeal period in February 2001.  Thus, new and material 
evidence is needed to reopen the claim.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The evidence considered in the February 2000 rating decision 
included the veteran's claim and statements that he was 
exposed to loud noise in service from the firing of 8 inch 
Howitzers while serving in Korea.  

His service medical records were unavailable, and were 
reportedly destroyed in a fire at the National Personnel 
Records Center in 1973.

Also considered, were VA outpatient treatment reports dated 
in 1998 and 1999 from an audiology clinic.  These record 
reported that the veteran was fitted for hearing aids but did 
not report the results of audiology examinations. 

The evidence received since the February 2000 decision 
includes records from the veteran's March 2005 VA 
examination, the transcript of his January 2005 personal 
hearing, materials related to his Army unit in Korea, a 
"Buddy" statement regarding his exposure to noise while on 
active duty, additional VA medical records and private 
medical records. 

The Board finds that the evidence received since the February 
2000 decision is both new and material.  The private 
audiology report dated in November 2003, and the results of 
the March 2005 VA examination document bilateral hearing loss 
as defined in 38 C.F.R. § 3.385.

Further, the VA examiner provided an opinion that it was at 
least as likely as not that tinnitus was related to service.

This evidence goes to the previously unestablished elements 
of a current disability.  The evidence raises a reasonable 
possibility of substantiating the claim.  This evidence is 
therefore new and material, and the claim is reopened.

The issue of entitlement to service connection for hearing 
loss is therefore reviewed on a de novo basis by the Board.

A "buddy" statement in October 2005 from Leon P. Bagley, 
formerly Pfc. Leon P. Bagley of the US Army 424th B Battery 
Field Artillery Battalion stated that he was in Korea at the 
same time as the veteran as they worked alongside each other.  
Mr. Bagley stated that he and the veteran were exposed to the 
noise from the firing of the 8-inch Howitzer guns which have 
left both of them hard of hearing.

In March 2005, the veteran underwent a VA examination 
regarding his claim for service-connected hearing loss.  The 
examiner diagnosed noticeable hearing loss through 500 HZ 
followed by sensorineural hearing loss in his right ear.  In 
his left ear, the veteran was diagnosed with noticeable 
hearing loss through 1000 HZ followed by a mild to 
profound/severe sensorineural hearing loss.  

Regarding the nexus of the diagnosed hearing loss with that 
of the veteran's active duty service, the examiner indicated 
that due to the absence of service medical records an opinion 
could not be provided with regard to the relationship between 
current hearing loss and service. 

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).

The veteran is competent to testify, as he has, that he 
experienced hearing loss following noise exposure in service.  
This noise exposure and hearing loss apparently occurred 
during combat in Korea.  The examiner's opinion can be read 
as saying that if there was adequate evidence of hearing loss 
in service, current hearing loss would be related to service.  
The veteran's testimony provides adequate evidence of trauma 
and hearing loss in service.  38 U.S.C.A. § 1154(b).

As the RO has pointed out there is evidence against the 
claim, in the form of evidence of post-service noise exposure 
and the absence of medical evidence of hearing loss in the 
decades immediately following service.  In the Board's 
opinion the evidence is in relative equipoise.  Resolving 
reasonable doubt in favor of the veteran, service connection 
for the hearing loss is granted.  38 U.S.C.A. § 5107(b).


      ORDER

1.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for hearing loss.

2.  Service connection for hearing loss is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


